Title: James Madison to William Zollickoffer, 24 March 1836
From: Madison, James
To: Zollickoffer, William


                        
                            
                                Sir:
                            
                            
                                
                                    Montpellier
                                
                                March 24th. 1836
                            
                        
                        
                        I have recd. your letter of the 17th. The best answer I can give, will be found in the enclosed paper
                            containing the last proceedings of the Historical Society in this State. With respect,
                        
                        
                            (signed) 
                                J. M.
                            
                        
                    